                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Tracy Reed Williams                             )   Case No: _______________
                                                                  18-cv-03699
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6                                                   )
     Enhanced Recovery Company, L                        (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Mark Lahti                            , an active member in good standing of the bar of
 9    Eastern District of MI       , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Tracy Reed Williams                          in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Trinette G. Kent                        an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      22142 West Nine Mile Rd.                            Four Embarcadero Center, Ste. 1400
14    Southfield, MI 48033                                San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (248) 353-2882                                      (480) 247-4781
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    mark@crlam.com                                      tkent@kentlawpc.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: P36656       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/28/19                                               Mark Lahti
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Mark Lahti                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/3/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
       United States District Court
                Eastern District of Michigan


   CERTIFICATE OF GOOD STANDING


       I, David J Weaver, Clerk of Court, certify that

                   Mark Carl Lahti
 was duly admitted to practice in this Court on 12/ 05/ 1984,

and is in good standing as a member of the Bar of this Court.

         Dated at Detroit, Michigan on 02/11/2019.




 David J. Weaver
        Clerk
